Case 9:19-cv-81700-DMM Document 59-5 Entered on FLSD Docket 07/20/2020 Page 1 of 10




                             Exhibit 5
Case 9:19-cv-81700-DMM Document 59-5 Entered on FLSD Docket 07/20/2020 Page 2 of 10



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                         NO. 19- 81700-CIV-MIDDLEBROOKS/BRANNON

   HEALTHCARE RESOURCES
   MANAGEMENT GROUP, LLC,

           Plaintiff,

   v.

   ECONATURA ALL HEALTHY
   WORLD, LLC, MEDTERRA CBD, LLC,
   REJUVENOL LABORATORIES, INC.,
   and NOXENO HEALTH SCIENCES, INC.,

         Defendants.
   _____________________________________/

        DEFENDANT MEDTERRA CBD, LLC’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS

           Defendant Medterra CBD, LLC, pursuant to Rule 34, serves the following Request for

   Production of Documents on Plaintiff Healthcare Resources Management Group, LLC, and

   requests a response within thirty (30) days.

                                              Definitions

           The following definitions apply to each of the requests for production:

           1.      “Amended Complaint” shall mean the Amended Complaint filed by Plaintiff

   Healthcare Resources Management Group, LLC in this case on or about January 6, 2020.

           2.      “CBD Cream” shall carry the meaning set forth in paragraph 19 of the Amended

   Complaint and shall specifically refer to the purportedly proprietary formulation for cannabidiol-

   based pain cream produced by Plaintiff Healthcare Resources Management Group, LLC.




                                                    1
Case 9:19-cv-81700-DMM Document 59-5 Entered on FLSD Docket 07/20/2020 Page 3 of 10



           3.       “Communication(s)” means every manner or means of disclosure, transfer or

   exchange of information in the form of facts, ideas, inquiries or otherwise, whether oral or written,

   or whether face-to-face, by telephone, telecopier, mail, e-mail, SMS, MMS, Facebook, Twitter,

   social media, facsimile, personal delivery, overnight delivery or otherwise.

           4.      “Copy” or “copies” means, when used in reference to a document, any color or

   black-and-white facsimile reproduction of a document, regardless of whether the facsimile

   reproduction is made by means of carbon paper, pressure sensitive paper, xerography, or other

   means or process.

           5.      “Defendants” shall mean Medterra, EcoNatura, Rejuvenol Laboratories, Inc., and

   NoXeno Health Sciences, Inc.

           6.      “Document” shall mean any of the items identified in Rule 34(a)(1)(A). The term

   “document” shall include electronically stored information (“ESI”).

           7.      “EcoNatura” shall mean Defendant EcoNatura All Healthy World, LLC.

           8.      “Medterra” shall mean Defendant Medterra CBD, LLC.

           9.      “Pharmalieve CBD Cream” shall mean the cannabidiol-based pain cream Plaintiff

   Healthcare Resources Management Group, LLC sells under the Pharmlieve brand.

           10.     “Use” or the past-tense form “used” shall carry the same meaning as the word “use”

   in paragraphs 64 and 74 of the Amended Complaint.

           11.     “You,” “your,” or “HCRMG” shall mean Plaintiff Healthcare Resources

   Management Group, LLC, its managers, managing members, officers, agents, employees,

   assignors, or representatives of any of the foregoing, including all persons acting or purporting to

   act on its behalf.



                                                    2
Case 9:19-cv-81700-DMM Document 59-5 Entered on FLSD Docket 07/20/2020 Page 4 of 10



                                               Instructions

          A.        The documents and other things produced pursuant to these Requests specifically

   embrace, in addition to documents within your possession, custody, or control, all documents

   within the possession, custody, and control of any of Your accountants, affiliates, agents,

   employees, former attorneys, or representatives over which or whom You have or had control, and

   any other person acting on Your behalf, including Your present attorneys, their employees or

   investigators.

          B.        The fact that a document has or will be produced by another party does not relieve

   You of the obligation to produce the document which is in Your possession, custody, or control,

   even if the two documents are identical in all respects.

          C.        Pursuant to Rule 26(e), You are under a duty to supplement any response to these

   requests for production that You learn is in some material respect incomplete or incorrect and if

   the additional or corrective information has not otherwise been made known to Plaintiff during

   discovery or in writing. If You subsequently discover or obtain possession, custody, or control of

   any document which Plaintiff has previously requested, however, has not been produced, You

   shall promptly make such document available.

          D.        Pursuant to Rule 34(b)(2)(E) and Local Rule 26.1(e)(4), You are requested to label

   and organize any documents and ESI to correspond to each request to which they are responsive.

          E.        Pursuant to Local Rule 26.1(e)(5), the documents should be Bates-stamped

   sequentially, with a unique number on each page.

          F.        To the extent You produce e-mails, You are requested to produce the e-mails in one

   of the following file formats: searchable .pdf; .mbox; .msg; or .eml.



                                                    3
Case 9:19-cv-81700-DMM Document 59-5 Entered on FLSD Docket 07/20/2020 Page 5 of 10



          G.        If any document responsive to any of these Requests is withheld from production

   based on a claim of privilege or confidentiality, please provide the information required by Local

   Rule 26.1€(2).

          H.        The Relevant Time Period for these Requests shall be from January 1, 2018, to the

   present, unless otherwise specified in the request.

                                                Requests

          1.        A copy of the fully executed Mutual Non-Disclosure Agreement identified in

   paragraph 16 of the Amended Complaint.

          2.        Documents identifying the “other wholesale customers” identified in paragraph 24

   of the Amended Complaint.

          3.        Every purchase order You sent to EcoNatura for production of the CBD Cream “on

   behalf of Medterra as well as other wholesale customers,” as alleged in paragraph 23 of the

   Amended Complaint.

          4.        Every purchase order You sent to EcoNatura for production of CBD Cream for

   Your Pharmalieve brand, as alleged in paragraph 23 of the Amended Complaint.

          5.        Every complaint You received regarding the packaging for the CBD Cream, as

   alleged in paragraph 25 of the Amended Complaint.

          6.        Every complaint You received regarding “labeling problems,” as alleged in

   paragraph 27 of the Amended Complaint.

          7.        Documents substantiating Your contention in paragraph 28 of the Amended

   Complaint that Medterra “believed HCRMG’s product to be of superior quality.”




                                                    4
Case 9:19-cv-81700-DMM Document 59-5 Entered on FLSD Docket 07/20/2020 Page 6 of 10



          8.     The e-mail in which “Genovese specifically reminded Medterra in his November

   14th email that the CBD Cream was primarily based upon HCRMG’s proprietary formula,” as

   alleged in paragraph 34 of the Amended Complaint.

          9.     A copy of the e-mail identified in paragraph 36 of the Amended Complaint.

          10.    A copy of the e-mail identified in paragraph 50 of the Amended Complaint.

          11.    Documents supporting Your contention that “Medterra continues to sell the CBD

   Cream produced by EcoNatura and manufactured by Rejuvenol using in substantial part

   HCRMG’s proprietary formula,” as alleged in paragraph 56 of the Amended Complaint.

          12.    Documents supporting Your contention that Medterra has “reaped hundreds of

   thousands (if not millions) of dollars from the sale thereof,” as alleged in paragraph 56 of the

   Amended Complaint.

          13.    Documents supporting Your contention in paragraphs 52 and 62 of the Amended

   Complaint that You “entrusted Medterra” with “highly sensitive confidential information

   including, without limitation, the formula for HCRMG’s proprietary CBD Cream.”

          14.    The “highly sensitive confidential information” You contend in paragraphs 52 and

   62 of the Amended Complaint that You provided to Medterra.

          15.    Documents identifying the date and the representative of Medterra to whom You

   claim You “entrusted” the “highly sensitive and confidential information” in paragraphs 52 and

   62 of the Amended Complaint.

          16.    Documents showing that Medterra had a duty or responsibility to keep secret any

   of the “highly sensitive confidential information” You identify in paragraphs 52 and 62 of the

   Amended Complaint.



                                                  5
Case 9:19-cv-81700-DMM Document 59-5 Entered on FLSD Docket 07/20/2020 Page 7 of 10



          17.     Documents supporting your contention in paragraphs 64 and 74 of the Amended

   Complaint that Medterra has “use[d]” Your “formula” for the CBD Cream.

          18.     A complete list of ingredients in Your CBD Cream.

          19.     The “formula” for Your CBD Cream, including the order of mixture and the

   temperature of the ingredients at the time of mixture, and any other salient information.

          20.     A complete list of the ingredients in the CBD Cream Medterra buys from

   EcoNatura.

          21.     Documents supporting Your contention that Medterra “willfully and maliciously”

   used Your formula for the CBD Cream, as alleged in paragraphs 65 and 75 of the Amended

   Complaint.

          22.     Documents supporting Your contention that Medterra was “acutely aware of the

   highly sensitive and confidential nature of the formula,” as alleged in paragraphs 65 and 75 of the

   Amended Complaint.

          23.     Documents substantiating the damages You claim You have suffered in paragraphs

   66 and 76 of the Amended Complaint.

          24.     Documents supporting your claim in paragraph 81 of the Amended Complaint that

   You “emphasized to Medterra that EcoNatura was HCRMG’s subcontractor and that any

   communications between Medterra and EcoNatura needed to be disclosed to HCRMG.”

          25.     Documents substantiating Your claim that Medterra “engaged in unfair methods of

   competition,” as alleged in paragraph 83 of the Amended Complaint.

          26.     Documents substantiating Your claim that Medterra engaged in “unconscionable

   acts or practices,” as alleged in paragraph 83 of the Amended Complaint.



                                                    6
Case 9:19-cv-81700-DMM Document 59-5 Entered on FLSD Docket 07/20/2020 Page 8 of 10



           27.     Documents substantiating Your claim that Medterra engaged in “unfair or

   deceptive acts or practices in the conduct of a trade or commerce,” as alleged in paragraph 83 of

   the Amended Complaint.

           28.     Documents substantiating the actual damages You claim You have suffered in

   paragraph 84 of the Amended Complaint.

           29.     Any contracts between You and Medterra.

           30.     Any communications between You and Medterra.

           31.     Any non-disclosure or confidentiality agreements between You and any of the other

   Defendants in this case.

           32.     Any non-disclosure or confidentiality agreements between You and any of Your

   employees.

           33.     Any non-disclosure or confidentiality agreements between You and any of the

   “other wholesale customers” identified in paragraph 24 of the Amended Complaint.

           34.     Any non-disclosure or confidentiality agreements between You and any third-party

   subcontractor involved in the manufacturing of Your CBD Cream.

           35.     Any documents referenced in response to any of Medterra’s First Set of

   Interrogatories to Plaintiff.

           36.     All communications between You and EcoNatura referencing Medterra.

           37.     All communications between You and Rejuvenol referencing Medterra.

           38.     All communications between You and NoXeno referencing Medterra.

           39.     All non-privileged communications between You and any third party referencing

   Medterra.



                                                   7
Case 9:19-cv-81700-DMM Document 59-5 Entered on FLSD Docket 07/20/2020 Page 9 of 10



                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on March 2, 2020, the foregoing document is being served
    this day on all counsel of record or pro se parties identified on the attached Service List via
    email.
                                                       /s Robert C. Glass
                                                      Adam T. Rabin
                                                      Fla. Bar No. 985635
                                                      arabin@mccaberabin.com
                                                      Robert C. Glass
                                                      Fla. Bar No. 052133
                                                      rglass@mccaberabin.com
                                                      MCCABE RABIN, P.A.
                                                      1601 Forum Place, Ste. 201
                                                      West Palm Beach, FL 33401
                                                      561.659.7878




                                                  8
Case 9:19-cv-81700-DMM Document 59-5 Entered on FLSD Docket 07/20/2020 Page 10 of 10



                                            SERVICE LIST
                           Healthcare Resources Management Group, LLC
                                                v.
                             Econatura All Healthy World, LLC, et al.


                            U.S. District Court, Southern District of Florida
                                   No. 9:19-CV81700-DMM/DLB

    Eduardo I. Rasco
    eir@rrrlaw.com
    Steve Michael Bimston
    smb@rrrlaw.com
    Rosenthal Rosenthal Rasco LLC
    20900 N.E. 30th Avenue, Ste. 600
    Aventura, FL 33180
    Counsel for Plaintiff

    Adam T. Rabin
    arabin@mccaberabin.com
    e-filing@mccaberabin.com
    Robert C. Glass
    rglass@mccaberabin.com
    McCabe Rabin, P.A.
    1601 Forum Place, Ste. 201
    West Palm Beach, FL 33401
    561.659.7878
    Counsel for MedTerra CBD, LLC

    Eric Lee
    lee@leeamlaw.com
    Lee & Amtzis, P.L.
    5550 Glades Road, Ste. 401
    Boca Raton, FL 33431
    Counsel for Rejuvenol Laboratories, Inc.

    Barry E. Witlin
    barrywitlin@gmail.com
    witlinlaw@gmail.com
    Barry W. Witlin, P.A.
    7805 SW 6th Court
    Plantation, FL 33324
    Counsel for Econatura All Healthy World, LLC
    and Noxeno Health Sciences, Inc.


                                                   9
